Citation Nr: 0936965	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-06 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to an increased evaluation for status post 
left foot surgery, currently 30 percent disabling.  

2.	Entitlement to special monthly compensation (SMC) based on 
loss of use of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1981 to June 
1983.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The objective medical evidence was in relative equipoise 
as to whether there was loss of use of the left foot.  


CONCLUSIONS OF LAW

1.	The criteria for a 40 percent evaluation for status post 
left foot surgery have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.3, 
4.71a, Diagnostic Code 5284 (2008).
2.	The criteria to establish SMC based on loss of use of the 
left foot have been met.  38 U.S.C.A. §§ 1114, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.3, 3.350, 3.352 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Increased Evaluation, Left Foot 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2008); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The Veteran's foot disability is currently rated as 30 
percent disabling under 38 C.F.R. § 4.72, Diagnostic Code 
5284 for a severe foot injury.  The Note to Diagnostic Code 
5284 indicates that a maximum 40-percent rating will be 
assigned for actual loss of use of the foot.  38 C.F.R. § 
4.72 (2008).

The Board has reviewed all the evidence of record, including 
the VA examinations and the Veteran's testimony.  If the 
evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran. 38 C.F.R. § 4.3.  In this 
case, the Board finds that the evidence is in equipoise and 
does not preponderate against the Veteran.   

A VA Compensation and Pension Examination was conducted in 
February 2007 on both of the Veteran's feet.  The examiner 
noted that the pain in the left foot had increased since 
surgery in 2005.  He had constant pain in his left foot with 
burning.  He could walk about 75 feet with a cane but was in 
a wheel chair most of the time.  He had no endurance and had 
increased fatigue because of the pain.  He was on medication 
for pain.  The Veteran had no increased limitation with 
flare-ups.  Physical examination of the left foot revealed 
scars.  He had a callus under the head of the fifth toe of 
the left foot which was tender.  He had pes planus of the 
left foot.  He had dorsiflexion and plantar flexion to 5 
degrees without pain.  The Achilles tendon was aligned and 
there was no evidence of abnormal weight bearing.  There was 
no pain with manipulation.  He also has thin skin on his left 
foot.  He had decreased sensation over the dorsum and to 
pinprick.  He had hammertoes of the second, third, and forth 
toes of the left foot.  He had hallux valgus of 15 degrees on 
the left.  With repetition, there was no change in range of 
motion, pain, coordination, endurance or fatigue.  The 
physician's impression was pes planus; hammer toes on the 
second, third and fourth toes; hallux vallgus; arthroplasties 
of the second, third and fourth toes; bunionectomy of the 
left big toe; and chronic pain secondary to surgery on the 
left foot.  

After the RO requested an additional opinion, the same VA 
examiner concluded in October 2007, that the Veteran had an 
increasing disability of his left foot.  The examiner noted 
that the Veteran used a wheel chair for most of his mobility 
and had limited mobility with a cane.  The examiner opined 
that the Veteran had essentially lost the use of his left 
foot.  

In December 2007, the RO requested an additional opinion.  In 
October 2008, the same VA examiner reexamined the Veteran.  
The examiner noted that there was no change in the physical 
examination of the left foot since the February 2007 
examination.  The Veteran arrived in a wheel chair.  The 
Veteran was able to walk approximately 50 feet with a normal 
gait using a cane.  He was able to maintain his weight on his 
left lower extremity.  The Veteran had weaker resistance in 
both extremities.  He had dorsiflexion of 10 degrees and 
volar flexion to 20 degrees, eversion to 10 degrees and 
inversion to 20 degrees, all without pain.  The examiner 
found that the Veteran had reasonable strength in his left 
foot.  The skin as normal and he had a callous under the 5th 
metacarpophalangeal joint which was tender, but not 
ulcerated.  The Achilles tendon was normally aligned and 
nonpainful with manipulation.  He had good peripheral pulses.  
There was no other evidence of abnormal weight bearing and he 
had thickened skin around the margins of the heel.  The 
examiner noted a normal left lower extremity.  The examiner 
did not find any evidence of anatomical or physiological loss 
of the left lower extremity.  The examiner concluded that the 
Veteran's main problem was pain and there were no anatomical 
or physical deficits because of his pain.  

As there is both a positive and negative opinion concerning 
whether the Veteran's left foot disability caused actual loss 
of use of the left foot, the Board affords the Veteran the 
benefit of the doubt.  The Board also considered the 
testimony of the Veteran in the March 2009 hearing.  The 
Veteran described the he had no propulsion of the left foot.  
He used his heel to help with balance and there was no toe 
function.  He had implants in his toes and described 
neuropathy in his foot.  He used medication for pain and 
nerves.  He used a cane, crutches, and electrical wheel 
chair.  The Veteran testified that he could not use the foot 
effectively, could not move his toes and could not stand.  

After considering the entire record as a whole, the Board 
finds that the objective medical evidence does not 
preponderate against the Veteran.  As the medical opinions 
contradict each other, the Board also considered the 
Veteran's testimony and finds that there is reasonable doubt 
as to whether he had actual loss of use of the left foot.  As 
the evidence is in relative equipoise, the Board afford the 
benefit of the doubt to the Veteran and grants the Veteran's 
claim for a 40 percent evaluation based on loss of use of the 
left foot under 38 C.F.R. § 4.72, Diagnostic Code 5284.  

Special Monthly Compensation

SMC is payable if a Veteran, as the result of service-
connected disability, has suffered the anatomical loss or 
loss of use of one foot.  38 U.S.C.A. § 1114(k) (West 2002); 
38 C.F.R. § 3.350(a) (2008).  

The term "loss of use" of a foot is defined by 38 C.F.R. § 
3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., in the case of a foot, could be accomplished equally 
well by an amputation stump with prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2), 4.63.  

In this case, as depicted above, the Board afforded the 
Veteran the benefit of the doubt and found that he has loss 
of use of his left foot.  The Board considered the VA 
examinations, the VA medical evidence, and the Veteran's 
statements.  The Board also notes that the symptomatology as 
depicted in the February 2007 examination is extremely 
similar in the right foot and the left foot.  As such, the 
Board will also afford the Veteran the benefit of the doubt  
regarding his claim for SMC.  The Board finds that the 
evidence is in equipoise and does not preponderate against 
the Veteran's claim for SMC.  As such, the Veteran is 
afforded the benefit of the doubt, the Board finds that the 
Veteran has loss of use of his left foot and is entitled to 
SMC.  


ORDER

A 40 percent evaluation for status post left foot surgery is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

Special monthly compensation based on loss of use of the left 
foot is granted, subject to the laws and regulations 
governing the payment of monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


